Citation Nr: 1646794	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  16-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected onychomycosis of the fingernails of both hands and toenails of both feet.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1955 to October 1959.  He also had two years and seven months of other unverified service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's onychomycosis on the nails of his feet and hands affects less than five percent of his total body area and his exposed areas, and has not been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.   


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for onychomycosis of the nails of the hands and feet have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7806, 7813 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA's duty to notify was satisfied when the Veteran submitted his claim under the fully developed claim (FDC) program.  See January 2014 VA Form 21-526EZ.  Under this framework, a claim is submitted in a fully developed status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.  The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  The notice that accompanies this form satisfies VA's notice requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records, including VA treatment records, are in the claims file.  In his January 2015 notice of disagreement, the Veteran identified a reevaluation of his hands and feet conducted in October 2014 at the Baltimore VA medical center.  With that notice of disagreement, the Veteran submitted a September 2014 dermatology note that addressed the onychomycosis.  The treatment record is labeled on the top portion of each page as being printed on October 1, 2014, the date the Veteran identified in his notice of disagreement.  Accordingly, the Board finds that that record has been obtained.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded a VA examination in May 2014.  The Board finds that the VA examination is adequate, as its findings are predicated on an examination, and it fully addresses the rating criteria that are relevant to rating the Veteran's onychomycosis.  The examination also reflections consideration of the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

In finding that the May 2014 examination is adequate for adjudication purposes, the Board is aware of the Veteran's April 2016 substantive appeal, in which the Veteran expressed dissatisfaction with the May 2014 examination.  Specifically, the Veteran contends that the examination was inadequate because the examiner was not a doctor and because he did not provide a thorough examination.  The Board regrets the impression of the Veteran that the examination was inadequate.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, upon review of the May 2014 VA examination report, the Board notes that the examiner detailed the Veteran's symptoms with regard to his fingernails and toenails, and the limitations related thereto.  The examiner also indicated review of the medical records in the claims file.  Further, as explained more below, the findings of the May 2014 examination are consistent with the findings noted in a later evaluation of the Veteran's onychomycosis.  The findings of the May 2014 examination are also consistent with the Veteran's own statements regarding his disability.  Thus, the Board reiterates that the May 2014 examination is adequate for adjudication purposes.

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

The Veteran contends that he is entitled to a higher disability rating for his service-connected onychomycosis, which is presently evaluated as 10 percent disabiling.  The Veteran submitted a claim of entitlement to an increased rating in January 2014.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Onychomycosis is a fungal infection of the toenails or fingernails, also called tinea unguium.  Dorland's Illustrated Medical Dictionary 1322 (32nd ed. 2012).  The Veteran's onychomycosis is rated as 10 percent disabling under DC 7813, which evaluates dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; or nails, tinea unguium; of inguinal area (jock itch), tinea cruris), and directs that the condition be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.  As there is no evidence that the Veteran's condition has resulted in scars or affected his head, face, or neck, the condition is most appropriately rated under DC 7806, for dermatitis.

DC 7806 assigns a 10 percent rating when the skin condition covers at least 5 percent, but less than 20 percent of the entire body or exposed areas; or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Higher evaluations are available for more severe manifestations.  38 C.F.R. § 4.118, DC 7806.

In a statement accompanying his January 2014 claim, the Veteran reported that his service-connected fungus of the nails had spread to all fingernails and toenails.  He described his nails being now grossly deformed, preventing him from being in public while barefoot or wearing sandals.  The Veteran also described his nails as being very painful and sensitive to pressure.  He reported using Vicks Vapor rub to treat his nails, which would become less sensitive as a result.  He further described having psychological distress due to the embarrassment that came with having deformed nails.  

VA treatment records from the year prior to the January 2014 claim show dermatology treatment.  Specifically, an August 2013 VA record documents treatment for dystrophic fingernails and yellowed, dystrophic toenails.  A toenail clipping was taken from the Veteran for testing, resulting in a positive finding of onychomycosis.  An addendum from later in August 2013 shows that a VA employee informed the Veteran of optional treatment with oral terbinafine, an antifungal medication.  The Veteran had indicated that he would discuss this option with his wife.  

A May 2014 VA examination was obtained.  The examiner conducted an in-person examination of the Veteran and reviewed his claims file.  Upon examination, the diagnosis was onychomycosis of the fingernails and toenails.  After the initial onset of the Veteran's fungal infection of his two fingernails during his military service, the skin condition had progressively worsened and spread to all fingernails on both hands and toenails of both feet.  The Veteran had been informed of oral antifungal medication.  However, he had not pursued this option due to the medication's effect on the liver and its interaction with other medications the Veteran was using.  The Veteran reported having persistent pain in the nails, which had become hyperkeratotic with thickening and yellowing present.  The nails of the hands would come out, leaving tender nail beds.  The nail beds would also bleed easily.  The Veteran self-treated his nail condition by applying Vicks Vapor rub.  The mentholated medication would help with the pain.  Later in the examination report, the examiner noted that the Veteran treated his onychomycosis of the nails on a constant or near-constant basis with the aforementioned mentholated Vicks Vapor rub.  A physical examination showed that the Veteran's skin infection affected less than five percent of his total body area and less than five percent of the total exposed area.  In describing the Veteran's skin condition, the examiner noted that all toenails were hyperkeratotic, thickened, and yellowed.  All nails of the fingers were also involved with hyperkeratotic, thinning nails.  The left thumbnail had fallen out, leaving a tender nail bed that had a small blood blister.  Regarding functional impact, the examiner found that the Veteran's skin condition did not impact his ability to work.  

A September 2014 VA dermatology note addressed the Veteran's onychomycosis.  The record shows that all fingernails were dystrophic, and all toenails were yellowed and dystrophic.  The examiner commented that the nail dystrophy with fungal element was not treated by oral antifungal medication due to the Veteran's fear of liver side effects.  However, the Veteran was having a difficult time, continuing his self-treatment with petroleum jelly topically.  In an addendum, the Chief of Dermatology at the VA medical center noted that the Veteran's toenail subungual hyperkeratosis was consistent with onychomycosis.  However, the fingernails were only dystrophic without subungual hyperkeratosis, suggesting an idiopathic or inflammatory disorder of the nail matrix.   

VA treatment records further document the diagnosis of a nail fungus in the upper and lower extremities.  However, they do not otherwise provide insight into the severity of this condition.  

In his January 2015 notice of disagreement, the Veteran stated that all nails of his hands and feet were deformed with the fungus.  

After a thorough review of the record, the Board finds that a higher disability rating is not warranted for the Veteran's onychomycosis of the nails of the hands and feet.  The evidence does not show that the Veteran's onychomycosis affected 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas - rather it was present only on the toenails and fingernails.  Additionally, the May 2014 examiner found that the Veteran's onychomycosis affected less than five percent of the total body and less than five percent of any exposed area.  Furthermore, the Veteran was self-treating his condition with Vicks Vapor rub, which is neither a corticosteroid nor an immunosuppressive drug.  See e.g., Johnson v. McDonald, 27 Vet. App. 497 (2016).  The May 2014 VA examination, the September 2014 VA evaluation, and the Veteran's statements, do not reflect such symptomatology or treatment.  Although the Veteran has been treating his fungal disorder with mentholated Vicks Vapor rub on a constant or near-constant basis, this is not a corticosteroid or other immunosuppressive drug.  Hence, on a schedular basis, a higher disability is not warranted.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).   However, in this case, the Board finds that the record does not show that the Veteran's onychomycosis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

Here, the Veteran's fungal disorder results in persistent pain in the nails, which are hyperkeratotic with thickening and yellowing present.  The nails of the hands fall out, leaving tender nail beds.  The nail beds also bleed easily.  VA treatment records show that all nails are dystrophic, and the September 2014 VA Dermatology Note documents that the Veteran was having a difficult time with his disorder.  At the time of his claim, the Veteran further described being embarrassed in public, taking measures to hide his fingernails and toenails.  The Board notes that these symptoms are not explicitly contemplated in Diagnostic Code 7806, which contemplates duration and type of treatment and surface area of the body that is affected.  Thus, the Board is unable to find that the Veteran's onychomycosis is fully contemplated by the appropriate diagnostic criteria.  

However, the evidence does not show that the disability picture exhibits other related factors.  For instance, the evidence does not show that onychomycosis results in marked interference with employment or frequent periods of hospitalization.  The Veteran has not alleged otherwise.  The May 2014 examiner found that the Veteran's onychomycosis did not result in functional impairment with regard to employment.  Further, the Veteran has not been hospitalized for his onychomycosis.  No other related factors have been identified that take the extraschedular analysis beyond the threshold factor, that the Veteran's symptoms are not fully contemplated by the rating criteria.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

In short, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for onychomycosis.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 10 percent for onychomycosis of the nails of both hands and both feet is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


